          Case 1:18-cv-09904-PKC Document 80 Filed 06/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
HELENE RUIZ,



                                 Plaintiff,                             18-cv-9904 (PKC)

                -against-                                                  ORDER


THE CITY OF NEW YORK, METROPOLITAN
TRANSPORTATION AUTHORITY, NEW
YORK CITY TRANSIT AUTHORITY,
NATIONAL RAILROAD PASSENGER CORP.
(AMTRAK), & MSG ARENA, LLC,

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                For the reasons discussed at today’s conference, defendant MSG’s motion to

disqualify plaintiff’s counsel, in which defendant Amtrak joined, is DENIED without prejudice.

Plaintiff may not use at trial any statement made by any representative of any defendant in

response to counsel’s false claim that his wife “dropped” a “valuable” ring. Plaintiff’s counsel

admitted at today’s conference that he said the ring was “valuable” when in truth it was not, and

that the ring was not accidentally “dropped” but deliberately “dropped.” Also plaintiff may not

pursue any discovery concerning the response to his false claim that his wife “dropped” a

“valuable” ring. Within 14 days, plaintiff’s counsel shall show cause why he should not be

referred to the district’s Grievance Committee for making a false statement in the course of

representation of the plaintiff. Defendants may respond 7 days thereafter. The Clerk is

respectfully directed to terminate the motion (Doc 68).
         Case 1:18-cv-09904-PKC Document 80 Filed 06/19/20 Page 2 of 2



              Fact discovery in this matter is extended to November 30, 2020. Expert discovery

is extended to January 15, 2021. The next conference in this case will be on Tuesday, January 5,

2021 at 11:00am.

              SO ORDERED.




Dated: New York, New York
       June 19, 2020
